EX-99.1 For Additional Information, please contact CTSLink Customer Service Morgan Stanley Capital I Trust 2015-MS1 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-MS1 Payment Date: 8/17/17 8480 Stagecoach Circle Record Date: 7/31/17 Frederick, MD 21701-4747 Determination Date: 8/11/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Exchangeable Certificates Detail 4 Reconciliation Detail 5 Other Required Information 6 Cash Reconciliation 7 Current Mortgage Loan and Property Stratification Tables 8 - 10 Modified Loan Detail 11 NOI Detail 12 - 13 Principal Prepayment Detail 14 Historical Detail 15 Delinquency Loan Detail 16 Specially Serviced Loan Detail 17 - 18 Advance Summary 19 Mortgage Loan Detail 20 - 21 Historical Liquidated Loan Detail 22 Historical Bond/Collateral Loss Reconciliation Detail 23 Interest Shortfall Reconciliation Detail 24 - 25 Depositor Master Servicer Special Servicer Trust Advisor Morgan Stanley Capital I Inc. Midland Loan Services Midland Loan Services Park Bridge Lender Services LLC 1585 Broadway A Division of PNC Bank, N.A. A Division of PNC Bank, N.A. 600 Third Avenue New York, NY 10036 10851 Mastin Street, Building 82 10851 Mastin Street, Building 82 40th Floor Overland Park, KS 66210 Overland Park, KS 66210 New York, NY 10016 Contact: Contact: General Information Number Heather Wagner Contact: Heather Wagner Contact: David Rodgers Phone Number: (212) 761-4000 Phone Number: (913) 253-9570 Phone Number: (913) 253-9570 Phone Number: (212) 230-9025 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 25 Certificate Distribution Detail Class (2) CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 61765DAQ1 1.638000% 31,800,000.00 21,228,006.42 493,786.69 28,976.23 0.00 0.00 522,762.92 20,734,219.73 30.38% A-2 61765DAR9 3.261000% 17,000,000.00 17,000,000.00 0.00 46,197.50 0.00 0.00 46,197.50 17,000,000.00 30.38% A-SB 61765DAS7 3.458000% 45,200,000.00 45,200,000.00 0.00 130,251.33 0.00 0.00 130,251.33 45,200,000.00 30.38% A-3 61765DAT5 3.510000% 215,000,000.00 215,000,000.00 0.00 628,875.00 0.00 0.00 628,875.00 215,000,000.00 30.38% A-4 61765DAU2 3.779000% 310,798,000.00 310,798,000.00 0.00 978,754.70 0.00 0.00 978,754.70 310,798,000.00 30.38% A-S 61765DAW8 4.164295% 52,019,000.00 52,019,000.00 0.00 180,518.72 0.00 0.00 180,518.72 52,019,000.00 24.43% B 61765DAX6 4.164295% 70,834,000.00 70,834,000.00 0.00 245,811.39 0.00 0.00 245,811.39 70,834,000.00 16.33% C 61765DAZ1 4.164295% 32,097,000.00 32,097,000.00 0.00 111,384.48 0.00 0.00 111,384.48 32,097,000.00 12.66% D 61765DAC2 4.164295% 40,951,000.00 40,951,000.00 0.00 142,110.04 0.00 0.00 142,110.04 40,951,000.00 7.97% E 61765DAE8 4.164295% 18,815,000.00 18,815,000.00 0.00 65,292.68 0.00 0.00 65,292.68 18,815,000.00 5.82% F 61765DAG3 4.164295% 14,388,000.00 14,388,000.00 0.00 49,929.90 0.00 0.00 49,929.90 14,388,000.00 4.18% G 61765DAJ7 4.164295% 36,524,723.00 36,524,723.00 0.00 126,735.38 0.00 0.00 126,735.38 36,524,723.00 0.00% V 61765DAM0 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% R 61765DAP3 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 885,426,725.00 874,854,729.42 493,786.69 2,734,837.35 0.00 0.00 3,228,624.04 874,360,942.73 Class CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 61765DAV0 0.593099% 619,798,000.00 609,226,006.42 301,109.24 0.00 301,109.24 608,732,219.73 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). (2) Class A-S, Class B, Class C all represent the "Regular Interest" of these respective classes. For details on how the balances and payments of these "Regular Interests" are split between their respective certificates and the Exchangeable Class PST, please refer to page 4. Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 25 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 61765DAQ1 667.54737170 15.52788333 0.91120220 0.00000000 0.00000000 652.01948836 A-2 61765DAR9 1,000.00000000 0.00000000 2.71750000 0.00000000 0.00000000 1,000.00000000 A-SB 61765DAS7 1,000.00000000 0.00000000 2.88166659 0.00000000 0.00000000 1,000.00000000 A-3 61765DAT5 1,000.00000000 0.00000000 2.92500000 0.00000000 0.00000000 1,000.00000000 A-4 61765DAU2 1,000.00000000 0.00000000 3.14916666 0.00000000 0.00000000 1,000.00000000 A-S 61765DAW8 1,000.00000000 0.00000000 3.47024587 0.00000000 0.00000000 1,000.00000000 B 61765DAX6 1,000.00000000 0.00000000 3.47024579 0.00000000 0.00000000 1,000.00000000 C 61765DAZ1 1,000.00000000 0.00000000 3.47024582 0.00000000 0.00000000 1,000.00000000 PST 61765DAY4 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 D 61765DAC2 1,000.00000000 0.00000000 3.47024590 0.00000000 0.00000000 1,000.00000000 E 61765DAE8 1,000.00000000 0.00000000 3.47024608 0.00000000 0.00000000 1,000.00000000 F 61765DAG3 1,000.00000000 0.00000000 3.47024604 0.00000000 0.00000000 1,000.00000000 G 61765DAJ7 1,000.00000000 0.00000000 3.46985191 0.00000000 0.00000000 1,000.00000000 V 61765DAM0 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 R 61765DAP3 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 61765DAV0 982.94284012 0.48581835 0.00000000 982.14615041 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 25 Exchangeable Class Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Fund Expenses Distribution Balance A-S Regular Interest Breakdown A-S (Cert) 61765DAW8 4.164295% 52,019,000.00 52,019,000.00 0.00 180,518.72 0.00 0.00 180,518.72 52,019,000.00 A-S (PST) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 52,019,000.01 52,019,000.00 0.00 180,518.72 0.00 0.00 180,518.72 52,019,000.00 B Regular Interest Breakdown B (Cert) 61765DAX6 4.164295% 70,834,000.00 70,834,000.00 0.00 245,811.39 0.00 0.00 245,811.39 70,834,000.00 B (PST) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 70,834,000.01 70,834,000.00 0.00 245,811.39 0.00 0.00 245,811.39 70,834,000.00 C Regular Interest Breakdown C (Cert) 61765DAZ1 4.164295% 32,097,000.00 32,097,000.00 0.00 111,384.48 0.00 0.00 111,384.48 32,097,000.00 C (PST) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 32,097,000.01 32,097,000.00 0.00 111,384.48 0.00 0.00 111,384.48 32,097,000.00 Class PST Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Fund Expenses Distribution Balance PST 61765DAY4 4.164295% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 25 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 874,854,730.35 874,854,730.35 493,786.69 0.00 0.00 0.00 874,360,943.66 874,360,943.66 493,786.69 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/ (Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 07/01/2017 - 07/30/2017 30 28,976.23 0.00 28,976.23 0.00 0.00 0.00 28,976.23 0.00 A-2 07/01/2017 - 07/30/2017 30 46,197.50 0.00 46,197.50 0.00 0.00 0.00 46,197.50 0.00 A-SB 07/01/2017 - 07/30/2017 30 130,251.33 0.00 130,251.33 0.00 0.00 0.00 130,251.33 0.00 A-3 07/01/2017 - 07/30/2017 30 628,875.00 0.00 628,875.00 0.00 0.00 0.00 628,875.00 0.00 A-4 07/01/2017 - 07/30/2017 30 978,754.70 0.00 978,754.70 0.00 0.00 0.00 978,754.70 0.00 X-A 07/01/2017 - 07/30/2017 30 301,109.24 0.00 301,109.24 0.00 0.00 0.00 301,109.24 0.00 A-S 07/01/2017 - 07/30/2017 30 180,518.72 0.00 180,518.72 0.00 0.00 0.00 180,518.72 0.00 B 07/01/2017 - 07/30/2017 30 245,811.39 0.00 245,811.39 0.00 0.00 0.00 245,811.39 0.00 C 07/01/2017 - 07/30/2017 30 111,384.48 0.00 111,384.48 0.00 0.00 0.00 111,384.48 0.00 D 07/01/2017 - 07/30/2017 30 142,110.04 0.00 142,110.04 0.00 0.00 0.00 142,110.04 0.00 E 07/01/2017 - 07/30/2017 30 65,292.68 0.00 65,292.68 0.00 0.00 0.00 65,292.68 0.00 F 07/01/2017 - 07/30/2017 30 49,929.90 0.00 49,929.90 0.00 0.00 0.00 49,929.90 0.00 G 07/01/2017 - 07/30/2017 30 126,749.77 0.00 126,749.77 0.00 0.00 14.38 126,735.38 1,059.48 V N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 R N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 3,035,960.98 0.00 3,035,960.98 0.00 0.00 14.38 3,035,946.59 1,059.48 Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 25 Other Required Information Available Distribution Amount (1) 3,529,733.28 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Number Group Reduction ASER Reduction Amount Amount Effected Total (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 25 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 3,054,367.06 Master Servicing Fee - Midland Loan Services 12,972.98 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 0.00 Interest Adjustments 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 3,390.06 Deferred Interest 0.00 CREFC License Fee 376.67 ARD Interest 0.00 Trust Advisor Fee - Park Bridge Lender Services LLC 1,666.37 Net Prepayment Interest Shortfall 0.00 Net Prepayment Interest Excess 0.00 Total Fees 18,406.09 Extension Interest 0.00 Interest Reserve Withdrawal 0.00 Additional Trust Fund Expenses: Reimbursement for Interest on Advances 14.38 Total Interest Collected 3,054,367.06 ASER Amount 0.00 Principal: Special Servicing Fee 0.00 Scheduled Principal 493,786.69 Rating Agency Expenses 0.00 Unscheduled Principal 0.00 Attorney Fees & Expenses 0.00 Principal Prepayments 0.00 Bankruptcy Expense 0.00 Collection of Principal after Maturity Date 0.00 Taxes Imposed on Trust Fund 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Non-Recoverable Advances 0.00 Excess of Prior Principal Amounts paid 0.00 Workout Delayed Reimbursement Amounts 0.00 Curtailments 0.00 Other Expenses 0.00 Negative Amortization 0.00 Total Additional Trust Fund Expenses 14.38 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 493,786.69 Payments to Certificateholders & Others: Other: Interest Distribution 3,035,946.59 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 493,786.69 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 3,529,733.28 Total Funds Collected 3,548,153.75 Total Funds Distributed 3,548,153.75 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Property Type (1) State (1) Property # of Scheduled % of WAM WAC Weighted State # of Scheduled % of WAM Weighted Agg. Agg. WAC Type Props Balance Bal. (2) Avg DSCR (3) Props Balance Bal. (2) Avg DSCR (3) Industrial 1 19,200,000.00 2.20 93 4.2200 2.450000 Alabama 2 23,469,956.66 2.68 66 4.4605 2.426640 California 13 184,092,412.14 21.05 93 4.1605 2.142645 Lodging 5 76,258,032.44 8.72 92 4.0057 2.430200 Colorado 1 4,658,121.24 0.53 94 4.2400 1.640000 Mixed Use 4 71,035,897.09 8.12 92 3.5456 4.881088 Connecticut 1 15,205,679.09 1.74 94 4.2400 1.640000 Multi-Family 12 144,953,121.98 16.58 94 4.2937 1.962398 Florida 6 53,776,355.47 6.15 93 4.1085 2.049849 Georgia 1 6,056,584.88 0.69 91 4.2500 1.690000 Office 4 55,853,581.05 6.39 92 4.1273 2.045710 Illinois 3 78,875,983.20 9.02 91 4.0170 1.481826 Other 2 127,000,000.00 14.52 92 3.8354 2.557717 Iowa 1 13,224,071.94 1.51 94 4.2400 1.640000 Retail 29 365,324,724.73 41.78 93 4.1056 1.731701 Kansas 1 10,143,464.27 1.16 94 4.2400 1.640000 Self Storage 2 14,735,586.37 1.69 92 4.5324 1.358398 Maryland 1 33,250,000.00 3.80 95 4.8547 1.300000 Massachusetts 2 28,022,235.19 3.20 92 3.8086 1.577669 Totals 59 874,360,943.66 100.00 93 4.0544 2.236251 Minnesota 1 2,036,439.30 0.23 91 4.2250 1.970000 Montana 1 12,373,022.77 1.42 94 4.2400 1.640000 Nevada 1 3,379,891.88 0.39 93 4.7000 4.040000 New York 6 233,319,111.07 26.68 92 3.8496 3.169628 North Carolina 2 10,618,420.23 1.21 92 4.3466 1.723433 Seasoning South Carolina 1 1,900,000.00 0.22 93 4.2700 2.020000 Texas 8 58,860,805.91 6.73 92 4.0681 2.235375 Utah 1 6,063,969.14 0.69 92 4.4500 0.970000 # of Scheduled % of Agg. WAM Weighted Vermont 1 4,896,920.40 0.56 92 4.1225 2.080000 Seasoning Loans Balance Bal. (2) WAC Avg DSCR (3) Virginia 2 20,861,112.04 2.39 93 4.0680 2.220000 Washington 3 69,276,386.84 7.92 106 3.7325 1.654572 12 months or less 0 0.00 0.00 0 0.0000 0.000000 Totals 59 874,360,943.66 100.00 93 4.0544 2.236251 13 to 24 months 0 0.00 0.00 0 0.0000 0.000000 25 to 36 months 56 874,360,943.66 100.00 93 4.0544 2.236251 37 to 48 months 0 0.00 0.00 0 0.0000 0.000000 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 56 874,360,943.66 100.00 93 4.0544 2.236251 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Scheduled Balance Anticipated Remaining Term (ARD and Balloon Loans) Scheduled # of Scheduled % of Agg. WAM WAC Weighted Anticipated Remaining # of Scheduled % of Agg. WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (3) Term (2) Loans Balance Bal. (2) Avg DSCR (3) 10,000,000 or less 33 187,756,697.18 21.47 92 4.1756 2.131891 84 months or less 1 18,000,000.00 2.06 58 4.5700 2.690000 10,000,001 to 20,000,000 11 175,432,502.32 20.06 95 4.1512 2.330022 85 months to 115 months 54 841,918,361.69 96.29 93 4.0404 2.238151 20,000,001 to 30,000,000 3 75,282,830.63 8.61 92 4.0148 1.754610 120 months or greater 0 0.00 0.00 0 0.0000 0.000000 30,000,001 to 40,000,000 3 113,250,000.00 12.95 93 4.1522 2.412583 40,000,001 to 50,000,000 3 147,138,913.53 16.83 93 3.6801 3.187806 Totals 55 859,918,361.69 98.35 92 4.0515 2.247609 50,000,001 to 60,000,000 2 108,500,000.00 12.41 93 4.1858 1.585760 60,000,001 to 70,000,000 1 67,000,000.00 7.66 91 3.9500 1.490000 70,000,001 or greater 0 0.00 0.00 0 0.0000 0.000000 Remaining Amortization Term (ARD and Balloon Loans) Totals 56 874,360,943.66 100.00 93 4.0544 2.236251 Remaining Amortization # of Scheduled % of Agg. WAM Weighted Term Loans Balance Bal. (2) WAC Avg DSCR (3) Interest Only 16 486,075,000.00 55.59 92 3.9902 2.484477 Note Rate 180 months or less 0 0.00 0.00 0 0.0000 0.000000 231 months to 300 months 3 13,383,329.22 1.53 94 4.0759 2.032128 Note # of Scheduled % of WAM Weighted 301 months to 350 36 360,460,032.47 41.23 91 4.1333 1.936197 Agg. WAC 351 months or greater 0 0.00 0.00 0 0.0000 0.000000 Rate Loans Balance Bal. (2) Avg DSCR (3) Totals 55 859,918,361.69 98.35 92 4.0515 2.247609 3.500% or less 2 97,138,913.53 11.11 93 3.4125 3.989651 3.501% to 4.000% 16 257,852,831.59 29.49 92 3.8691 2.501236 Remaining Stated Term (Fully Amortizing Loans) 4.001% to 4.500% 34 456,067,689.43 52.16 95 4.2023 1.761482 4.501% or greater 4 63,301,509.11 7.24 84 4.7292 1.886756 Remaining Stated # of Scheduled % of Agg. WAM Weighted Totals 56 874,360,943.66 100.00 93 4.0544 2.236251 Term Loans Balance Bal. (2) WAC Avg DSCR (1) See footnotes on last page of this section. 300 months or less 1 14,442,581.97 1.65 153 4.2290 1.560000 301 months to 350 months 0 0.00 0.00 0 0.0000 0.000000 351 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 1 14,442,581.97 1.65 153 4.2290 1.560000 Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (3) Age of Most Recent NOI Debt Service # of Scheduled % of Agg. WAM WAC Weighted Age of Most # of Scheduled % of Agg. WAM Weighted Coverage Ratio Loans Balance Bal. (2) Avg DSCR (3) Recent NOI Loans Balance Bal. (2) WAC Avg DSCR (3) 1.20 or less 1 6,063,969.14 0.69 92 4.4500 0.970000 12 months or less 56 874,360,943.66 100.00 93 4.0544 2.236251 1.21 - 1.30 4 67,871,529.19 7.76 93 4.4012 1.283188 1.31 - 1.40 3 44,343,793.00 5.07 94 4.2818 1.358060 13 to 24 months 0 0.00 0.00 0 0.0000 0.000000 1.41 - 1.50 2 70,887,998.06 8.11 91 3.9503 1.486709 25 to 36 months 0 0.00 0.00 0 0.0000 0.000000 1.51 - 1.60 5 95,309,404.93 10.90 102 4.1848 1.539366 37 to 48 months 0 0.00 0.00 0 0.0000 0.000000 1.61 - 1.70 6 150,688,957.13 17.23 93 4.2552 1.637325 1.71 - 1.80 4 64,602,749.53 7.39 94 3.7052 1.728921 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 1.91 1.81 - - 2.00 1.90 4 2 60,298,866.01 7,484,530.98 6.90 0.86 92 93 4.0322 4.4150 1.991379 1.833926 Totals 56 874,360,943.66 100.00 93 4.0544 2.236251 2.01 - 2.10 4 22,192,555.85 2.54 93 4.1023 2.079343 2.11 - 2.20 3 23,200,671.63 2.65 92 4.0307 2.149224 2.21 - 2.30 2 29,662,201.64 3.39 92 4.0352 2.270898 2.31 - 2.60 3 34,840,476.59 3.98 93 4.1243 2.432037 2.61 - 2.70 3 36,664,443.54 4.19 76 4.3056 2.664120 2.71 - 4.00 7 96,368,904.56 11.02 93 3.7847 3.564478 4.01 - 4.10 1 3,379,891.88 0.39 93 4.7000 4.040000 4.11 - 5.90 1 10,500,000.00 1.20 91 3.8000 4.650000 5.91 or greater 1 50,000,000.00 5.72 92 3.3500 6.120000 Totals 56 874,360,943.66 100.00 93 4.0544 2.236251 (1) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and "Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. As NCF DSCRs are reported in the Loan Periodic File, the most current NCF DSCR is used in the stratification section of this report. If no updated NCF DSCRs are reported, the most current NOI DSCR is used. If no updated DSCR information is provided, then information from the offering document is used. If the DSCRs reported by the Master Servicer are based on a period of less than 12 months, they are normalized based on the Most Recent Financial as of Start and End Dates reported in the Loan Periodic File. The DSCR information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30309662 01A1 RT Various Various 200,811.11 0.00 4.240% N/A 6/1/25 N 55,000,000.00 55,000,000.00 8/1/17 30309663 01A4 RT Various Various 91,277.78 0.00 4.240% N/A 6/1/25 N 25,000,000.00 25,000,000.00 8/1/17 30309657 02A2 98 Chicago IL 227,893.06 0.00 3.950% 3/5/25 3/5/45 N 67,000,000.00 67,000,000.00 7/5/17 30309660 03A2 98 New York NY 127,702.78 0.00 3.708% 5/5/25 5/5/45 N 40,000,000.00 40,000,000.00 7/5/17 30309661 03A5 OT New York NY 63,851.39 0.00 3.708% 5/5/25 5/5/45 N 20,000,000.00 20,000,000.00 7/5/17 30309658 04A2 RT Port Chester NY 190,266.81 0.00 4.130% N/A 4/1/25 N 53,500,000.00 53,500,000.00 7/1/17 30309654 05A1-3 RT Lynnwood WA 141,586.85 126,177.39 3.479% N/A 6/1/25 N 47,265,090.92 47,138,913.53 8/1/17 30309664 6 MU New York NY 144,236.11 0.00 3.350% N/A 4/1/25 N 50,000,000.00 50,000,000.00 8/1/17 30309665 7 RT Westlake Village CA 180,833.33 0.00 4.200% N/A 5/1/25 N 50,000,000.00 50,000,000.00 8/1/17 30309659 08A1 LO New York NY 138,222.22 0.00 4.013% N/A 3/1/25 N 40,000,000.00 40,000,000.00 7/1/17 30309666 9 MF Silver Spring MD 139,000.65 0.00 4.855% N/A 7/1/25 N 33,250,000.00 33,250,000.00 8/1/17 30309667 10 OF Encino CA 93,000.00 0.00 4.000% N/A 4/1/25 N 27,000,000.00 27,000,000.00 8/1/17 30309668 11 MF Boston MA 76,107.56 37,214.48 3.790% N/A 3/1/25 N 23,320,045.11 23,282,830.63 8/1/17 30309640 12 IN Vernon CA 69,770.67 0.00 4.220% N/A 5/1/25 N 19,200,000.00 19,200,000.00 8/1/17 30309669 13 RT Van Nuys CA 71,498.06 0.00 4.370% N/A 7/1/25 N 19,000,000.00 19,000,000.00 8/1/17 30309670 14 RT Grapevine TX 63,238.86 25,868.58 4.155% N/A 6/1/25 N 17,674,770.24 17,648,901.66 8/1/17 30309650 15 MF Mobile AL 70,835.00 0.00 4.570% N/A 6/1/22 N 18,000,000.00 18,000,000.00 8/1/17 30309671 16 OF Brandon FL 63,559.91 24,527.21 4.300% N/A 5/1/25 N 17,165,466.91 17,140,939.70 8/1/17 30309672 17 MF Silverdale WA 52,846.76 69,225.84 4.229% N/A 5/1/30 N 14,511,807.81 14,442,581.97 8/1/17 30309641 18 SS Rancho Cucamonga CA 34,321.06 11,763.16 4.590% N/A 4/1/25 N 8,683,380.39 8,671,617.23 8/1/17 30309642 19 SS Salt Lake City UT 23,269.23 8,465.05 4.450% N/A 4/1/25 N 6,072,434.19 6,063,969.14 8/1/17 30309655 20 MF Tampa FL 50,340.56 0.00 4.000% N/A 4/1/25 N 14,615,000.00 14,615,000.00 8/1/17 30309673 21 RT Mission Viejo CA 45,552.51 17,074.89 4.075% N/A 6/1/25 N 12,981,518.43 12,964,443.54 8/1/17 30309674 22 LO Chester VA 41,820.57 17,866.07 4.068% N/A 5/1/25 N 11,938,501.52 11,920,635.45 8/1/17 30309675 23 LO Santa Barbara CA 34,358.33 0.00 3.800% N/A 3/1/25 N 10,500,000.00 10,500,000.00 8/1/17 30309676 24 RT San Marcos CA 34,079.33 0.00 4.080% N/A 5/1/25 N 9,700,000.00 9,700,000.00 8/1/17 30309677 25 MF Lake Dallas TX 31,515.59 0.00 3.853% N/A 3/1/25 N 9,500,000.00 9,500,000.00 8/1/17 30309645 26 MF Houston TX 33,815.83 0.00 4.200% N/A 5/1/25 N 9,350,000.00 9,350,000.00 8/1/17 30309678 27 LO Midlothian VA 31,365.43 13,399.55 4.068% N/A 5/1/25 N 8,953,876.14 8,940,476.59 8/1/17 30309679 28 MU Glendale CA 29,964.34 12,244.84 3.899% N/A 5/1/25 N 8,924,671.55 8,912,426.71 8/1/17 30309653 29 RT Puyallup WA 28,897.98 10,950.52 4.355% N/A 4/1/25 N 7,705,841.86 7,694,891.34 8/1/17 30309680 30 MF Haltom City TX 24,646.85 0.00 3.853% N/A 3/1/25 N 7,429,500.00 7,429,500.00 8/1/17 30309647 31 OF Hickory NC 26,157.79 9,933.56 4.350% N/A 4/1/25 N 6,983,170.35 6,973,236.79 8/1/17 30309681 32 RT Weston FL 25,206.26 9,804.65 4.270% N/A 6/1/25 N 6,855,220.42 6,845,415.77 8/1/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30309682 33 MU Lighthouse Point FL 22,645.07 0.00 3.925% N/A 4/1/25 N 6,700,000.00 6,700,000.00 7/1/17 30309646 34 MF Dalton GA 22,195.81 8,304.46 4.250% N/A 3/1/25 N 6,064,889.34 6,056,584.88 8/1/17 30309683 35 RT Midlothian IL 22,189.02 8,426.41 4.350% N/A 4/1/25 N 5,923,654.59 5,915,228.18 8/1/17 30309648 36 RT Chicago IL 22,819.66 7,770.43 4.440% N/A 5/1/25 N 5,968,525.45 5,960,755.02 8/1/17 30309684 37 RT Frisco TX 19,608.79 0.00 3.995% N/A 3/1/25 N 5,700,000.00 5,700,000.00 8/1/17 30309651 38 MU New York NY 20,110.64 7,760.52 4.300% N/A 5/1/25 N 5,431,230.90 5,423,470.38 8/1/17 30309685 39 RT Birmingham AL 19,337.54 7,238.37 4.100% N/A 4/1/25 N 5,477,195.03 5,469,956.66 8/1/17 30309686 40 LO Springfield VT 17,409.64 7,300.09 4.122% N/A 4/1/25 N 4,904,220.49 4,896,920.40 8/1/17 30309687 41 RT Chino Hills CA 18,083.33 0.00 4.200% N/A 4/1/25 N 5,000,000.00 5,000,000.00 8/1/17 30309652 42 RT Hollywood FL 16,361.11 0.00 3.800% N/A 5/1/25 N 5,000,000.00 5,000,000.00 8/1/17 30309688 43 RT Valley Village CA 17,850.56 9,517.08 4.350% N/A 6/1/25 N 4,765,443.68 4,755,926.60 8/1/17 30309689 44 OF Boston MA 15,950.64 10,165.91 3.900% N/A 6/1/25 N 4,749,570.47 4,739,404.56 8/1/17 30309690 45 RT Long Beach CA 17,166.25 0.00 4.430% N/A 6/1/25 N 4,500,000.00 4,500,000.00 8/1/17 30309691 46 RT Long Beach CA 13,269.50 8,270.07 3.955% N/A 6/1/25 N 3,896,268.13 3,887,998.06 8/1/17 30309649 47 RT Kinston NC 13,641.10 4,880.46 4.340% N/A 4/1/25 N 3,650,063.90 3,645,183.44 8/1/17 30309692 48 RT Katy TX 12,122.31 5,532.59 3.920% N/A 5/1/25 N 3,591,204.22 3,585,671.63 8/1/17 30309693 49 MF Mesquite NV 13,697.20 4,455.12 4.700% N/A 5/1/25 N 3,384,347.00 3,379,891.88 8/1/17 30309643 50 RT Panama City Beach FL 12,268.68 0.00 4.100% N/A 4/1/25 N 3,475,000.00 3,475,000.00 8/1/17 30309694 51 MF Arlington TX 11,302.80 3,706.74 4.393% N/A 4/1/25 N 2,988,237.72 2,984,530.98 8/1/17 30309695 52 MF Arlington TX 10,082.10 3,306.41 4.393% N/A 4/1/25 N 2,665,508.05 2,662,201.64 8/1/17 30309656 53 RT Shakopee MN 7,418.55 2,636.24 4.225% N/A 3/1/25 N 2,039,075.54 2,036,439.30 8/1/17 30309644 54 RT West Columbia SC 6,986.19 0.00 4.270% N/A 5/1/25 N 1,900,000.00 1,900,000.00 8/1/17 Totals 3,054,367.06 493,786.69 874,854,730.35 874,360,943.66 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 25 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI (1) Recent NOI (1) NOI Start Date NOI End Date 30309662 01A1 Retail Various Various 55,000,000.00 13,789,283.09 12,488,580.40 1/1/17 3/31/17 30309663 01A4 Retail Various Various 25,000,000.00 13,789,283.09 12,488,580.40 1/1/17 3/31/17 30309657 02A2 Other Chicago IL 67,000,000.00 9,962,032.00 0.00 30309660 03A2 Other New York NY 40,000,000.00 8,500,000.00 0.00 30309661 03A5 Other New York NY 20,000,000.00 8,500,000.00 0.00 30309658 04A2 Retail Port Chester NY 53,500,000.00 8,814,732.00 0.00 30309654 05A1-3 Retail Lynnwood WA 47,138,913.53 34,556,671.00 0.00 30309664 6 Mixed Use New York NY 50,000,000.00 12,200,456.52 0.00 30309665 7 Retail Westlake Village CA 50,000,000.00 3,669,911.04 0.00 30309659 08A1 Lodging New York NY 40,000,000.00 14,128,775.00 0.00 30309666 9 Multi-Family Silver Spring MD 33,250,000.00 1,949,613.62 2,165,386.32 1/1/17 5/31/17 30309667 10 Office Encino CA 27,000,000.00 2,722,743.16 2,831,048.21 1/1/17 6/30/17 30309668 11 Multi-Family Boston MA 23,282,830.63 1,768,272.33 0.00 30309640 12 Industrial Vernon CA 19,200,000.00 1,982,592.96 1,981,740.96 1/1/17 3/31/17 30309669 13 Retail Van Nuys CA 19,000,000.00 1,262,581.74 0.00 30309670 14 Retail Grapevine TX 17,648,901.66 1,634,232.07 0.00 30309650 15 Multi-Family Mobile AL 18,000,000.00 2,080,467.75 2,291,727.32 1/1/17 3/31/17 30309671 16 Office Brandon FL 17,140,939.70 1,665,126.00 0.00 30309672 17 Multi-Family Silverdale WA 14,442,581.97 2,135,046.21 2,335,364.68 1/1/17 6/30/17 30309641 18 Self Storage Rancho Cucamonga CA 8,671,617.23 440,592.66 901,860.48 1/1/17 3/31/17 30309642 19 Self Storage Salt Lake City UT 6,063,969.14 331,189.18 369,258.24 1/1/17 3/31/17 30309655 20 Multi-Family Tampa FL 14,615,000.00 1,350,605.00 0.00 30309673 21 Retail Mission Viejo CA 12,964,443.54 1,479,072.45 0.00 30309674 22 Lodging Chester VA 11,920,635.45 1,653,687.39 0.00 30309675 23 Lodging Santa Barbara CA 10,500,000.00 2,059,102.94 0.00 30309676 24 Retail San Marcos CA 9,700,000.00 1,414,839.81 0.00 30309677 25 Multi-Family Lake Dallas TX 9,500,000.00 1,143,726.54 1,158,925.00 1/1/17 6/30/17 30309645 26 Multi-Family Houston TX 9,350,000.00 824,228.94 818,990.84 1/1/17 3/31/17 30309678 27 Lodging Midlothian VA 8,940,476.59 1,392,105.63 0.00 30309679 28 Mixed Use Glendale CA 8,912,426.71 769,579.30 0.00 30309653 29 Retail Puyallup WA 7,694,891.34 729,278.00 0.00 30309680 30 Multi-Family Haltom City TX 7,429,500.00 1,074,223.50 1,082,539.80 1/1/17 6/30/17 30309647 31 Office Hickory NC 6,973,236.79 798,616.81 837,065.28 1/1/17 3/31/17 30309681 32 Retail Weston FL 6,845,415.77 774,184.32 774,383.06 1/1/17 6/30/17 30309682 33 Mixed Use Lighthouse Point FL 6,700,000.00 725,052.68 0.00 30309646 34 Multi-Family Dalton GA 6,056,584.88 659,733.58 656,725.80 1/1/17 3/31/17 Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 25 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI (1) Recent NOI (1) NOI Start Date NOI End Date 30309683 35 Retail Midlothian IL 5,915,228.18 461,707.82 0.00 30309648 36 Retail Chicago IL 5,960,755.02 594,557.21 0.00 30309684 37 Retail Frisco TX 5,700,000.00 606,603.76 631,648.28 1/1/17 3/31/17 30309651 38 Mixed Use New York NY 5,423,470.38 421,248.89 0.00 30309685 39 Retail Birmingham AL 5,469,956.66 358,259.64 0.00 30309686 40 Lodging Springfield VT 4,896,920.40 762,086.20 711,986.01 1/1/17 6/30/17 30309687 41 Retail Chino Hills CA 5,000,000.00 485,232.91 0.00 30309652 42 Retail Hollywood FL 5,000,000.00 683,413.70 0.00 30309688 43 Retail Valley Village CA 4,755,926.60 574,225.18 0.00 30309689 44 Office Boston MA 4,739,404.56 1,100,933.78 0.00 30309690 45 Retail Long Beach CA 4,500,000.00 383,231.31 0.00 30309691 46 Retail Long Beach CA 3,887,998.06 384,389.21 0.00 30309649 47 Retail Kinston NC 3,645,183.44 464,839.27 0.00 30309692 48 Retail Katy TX 3,585,671.63 518,571.05 498,240.51 1/1/17 6/30/17 30309693 49 Multi-Family Mesquite NV 3,379,891.88 455,395.15 614,618.24 1/1/17 3/31/17 30309643 50 Retail Panama City Beach FL 3,475,000.00 290,853.96 290,853.96 1/1/17 3/31/17 30309694 51 Multi-Family Arlington TX 2,984,530.98 267,914.14 0.00 30309695 52 Multi-Family Arlington TX 2,662,201.64 286,614.70 0.00 30309656 53 Retail Shakopee MN 2,036,439.30 189,257.00 0.00 30309644 54 Retail West Columbia SC 1,900,000.00 167,000.04 167,000.04 1/1/17 3/31/17 Total 874,360,943.66 (1) The Most Recent Fiscal NOI and Most Recent NOI fields correspond to the financial data reported by the Master Servicer. An NOI of 0.00 means the Master Servicer did not report NOI figures in their loan level reporting. Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 25 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 25 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 8/17/17 0 0 0 0 0 0 0 0 4.054428% 93 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.029998% 7/17/17 0 0 0 0 0 0 0 0 4.054395% 94 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.029963% 6/16/17 0 0 0 0 0 0 0 0 4.054362% 95 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.029926% 5/17/17 0 0 0 0 0 0 0 0 4.054330% 96 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.029890% 4/17/17 0 0 0 0 0 0 0 0 4.054298% 97 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.029855% 3/17/17 0 0 0 0 0 0 0 0 4.054265% 98 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.029819% 2/17/17 0 0 0 0 0 0 0 0 4.054228% 99 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.029778% 1/18/17 0 0 0 0 0 0 0 0 4.054194% 100 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.029741% 12/16/16 0 0 0 0 0 0 0 0 4.054161% 101 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.029705% 11/18/16 0 0 0 0 0 0 0 0 4.054126% 102 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.029667% 10/17/16 0 0 0 0 0 0 0 0 4.054093% 103 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.029631% 9/16/16 0 0 0 0 0 0 0 0 4.054059% 104 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.029593% Note: Foreclosure and REO Totals are excluded from the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 25 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30309657 02A2 0 7/5/17 227,316.12 227,316.12 B 67,000,000.00 0.00 30309660 03A2 0 7/5/17 127,358.34 127,358.34 B 40,000,000.00 0.00 30309661 03A5 0 7/5/17 63,679.17 63,679.17 B 20,000,000.00 0.00 30309658 04A2 0 7/1/17 189,806.11 189,806.11 B 53,500,000.00 0.00 30309659 08A1 0 7/1/17 137,877.78 137,877.78 B 40,000,000.00 0.00 30309682 33 0 7/1/17 22,587.38 22,587.38 B 6,700,000.00 0.00 Totals 6 768,624.90 768,624.90 227,200,000.00 0.00 Totals By Delinquency Code: Total for Status Code B (6 loans) 768,624.90 768,624.90 227,200,000.00 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 25 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 25 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comment from Special Servicer Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 25 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 768,624.90 768,624.90 0.00 14.38 Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 25 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 25 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 25 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 25 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Interest on Modified Interest Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess 44 4,990,133.45 4,739,404.56 0.00 0.00 0.00 0.00 0.00 0.00 14.38 0.00 Totals 4,990,133.45 4,739,404.56 0.00 0.00 0.00 0.00 0.00 0.00 14.38 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 25 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Refunds Document Balance at Scheduled Left to Reimburse Comments Cross-Reference Contribution Balance Current Month Master Servicer There are no Interest Shortfalls for the above columns for this Period. Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 14.38 Total Interest Shortfall Allocated to Trust 14.38 Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 25
